Order of business
The final draft agenda drawn up on Thursday, 4 February 2010 by the Conference of Presidents pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Monday:
No changes.
Tuesday:
The Group of the European People's Party (Christian Democrats) has submitted a request to add to the agenda Council and Commission statements on the difficult monetary and economic situation of euro area countries. This concerns Member States which are experiencing financial difficulties.
on behalf of the PPE Group. - (NL) It is important for this House to debate the latest developments in the euro area and also the measures being taken by the European Commission with regard to the euro area countries that are in the danger zone.
We have seen that, in recent weeks, these developments have had a very great impact on the euro exchange rate and have also led to turbulence on the financial markets. Therefore, prior to Thursday's informal summit, we should like to see a statement by the Council and the Commission concerning not only the plans already proposed but also the measures that could still be taken to restore confidence in the euro as quickly as possible.
Mr President, I would like categorically to support this motion. It is important that we discuss this issue and address the fundamental problems without getting into a party-political squabble over who is to blame for the crisis.
I have two requests. Firstly, if my fellow Members from the Group of the European People's Party (Christian Democrats) are in agreement, we should include social impact in the title in order to make it clear that what is at stake here is the social impact of the crisis in these countries.
Secondly, we also want to talk to the Commission, but we want to discuss this with the members of the Commission who will bear responsibility for this issue in the future. Since the new Commission has not yet taken office, we should ask the President of the Commission to attend such a discussion himself or to send somebody who will have a post in the new Commission, such as Mr Almunia or Mr Rehn. In this difficult and important debate, it would be sensible to have an interlocutor who will subsequently discharge the same responsibility in the Commission.
If we agree to this request and include it as an item on the agenda, representatives of the Commission will be present. I will talk to Mr Barroso about this. Does anyone want to speak against the request? I do not see anyone. We shall now proceed to the vote. Who is in favour of this request?
I should like to emphatically endorse Mr Swoboda's proposal. This is about all the consequences, of course, including the social ones.
on behalf of the PPE Group. - Mr President, indeed, these are three resolutions adopted by the Committee on Foreign Affairs examining the Commission's progress report on enlargement.
They can therefore be seen together, examined together and debated together.
on behalf of the EFD Group. - Mr President, I know you had an overloaded agenda at the Conference of Presidents meeting last week and there was not much time to debate the addition of this item to the agenda, but in the January plenary - as you all saw - members of different political groups expressed concerns at the points raised in the question on abuses relating to foreigners' property in Spain. Wednesday evening provides an opportunity for the Commission to give an answer.
Therefore, I invite our colleagues to support this proposal. On behalf of the EFD Group, I would invite you to hold a roll-call vote. If the majority is in favour of this proposal, I would like to propose a second roll-call vote to wind up the debate with a resolution.
Mr President, I would like to speak in favour of Mrs Andreasen's motion because many of our constituents write to us on this problem and I think it is something that Parliament should debate.
Mr President, I would merely note that a very anti-European group is using the European Parliament to raise this issue. This is a welcome development but all the same, I am against, Mr President.
(Applause)
Mr President, if I can make one very small point of order. My colleague over there (Mr Guy Verhofstadt) referred to us as 'anti-European'. This is not true; we are anti the European Union.
That was not a point of order. Please do not comment on the substance of a matter when we are setting the agenda and there is not time for such things.
Thursday:
The Confederal Group of the European United Left - Nordic Green Left has submitted a proposal concerning the debate on cases of breaches of human rights, democracy and the rule of law. The group proposes replacing the debate on Madagascar with a debate on the death penalty, particularly the case of Mumia Abu-Jamal.
Mr President, we believe that the item on Madagascar is not particularly important today. We would therefore ask that that time slot be used to discuss the case of Mr Mumia Abu-Jamal, the Afro-American journalist who was found guilty of murdering a policeman in 1982, following a trial based on circumstantial evidence.
Mumia Abu-Jamal has been sentenced to death and has been waiting on death row for 30 years. Up until now, no satisfactory explanation has been found for the events surrounding this murder and the evidence has never really been properly investigated. In any case, the death sentence is one of the clearest violations of human rights we know. Although, in this trial, the death sentence could have been commuted to lifelong imprisonment, the prosecution rejected this possibility at the end of January. The life of Mr Abu-Jamal is now more at risk than ever. We would like this matter to be debated in plenary so that we can decide what action to take in order to ensure that his death sentence is suspended and that Mumia Abu-Jamal is given the opportunity to prove his innocence in a fair trial.
Mr President, I do not deny that Mumia Abu-Jamal's situation is critical and that the case certainly deserves to be heard. However, the situation in Madagascar is absolutely chaotic. The whole country is suffering from a transitional regime which was installed illegally and which is leading that country into anarchy.
It is very difficult to tell you that one is better than the other. I think that we can save Madagascar. Mr President, you can make representations once again to the United States to request the suspension of the death penalty. This will not be the first time and, unfortunately, I fear that it will not be the last. In any case, on behalf of my group, I refuse to withdraw the resolution that we have prepared on the subject of Madagascar, where there is also a real danger for an entire population.
In accordance with your proposal, I will analyse the problem thoroughly and make a statement on this.
(Parliament rejected the request)
(The order of business was adopted)